Title: [Diary entry: 16 December 1785]
From: Washington, George
To: 

Friday 16th. Thermometer at 50 in the Morng. 56 at Noon and 56 at Night. Rainy Morning and an Easterly wind, but not much of it.

Drizzling all day and towards Night it began to rain again and threatned a wet Night. Very light wind all day. Before dinner Joseph Hickman, another of my Tenants from Frederick came in, to whom and those that came yesterday and  Williams, I passed Leases for the Land on which they live. All went away after it. Mr. Shaw returned before dinner from Alexandria.